DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,203,367 in view of Brooks (US 6,533,222). The patented claims teach all of the limitations of the instant application except for the shunt assembly being installed on a road vehicle. However, Brooks teaches providing a shunt assembly on a road/rail vehicle (Col. 2, lines 21-25) (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3-4, the use of the term “the improvement” lacks proper antecedent basis. The Examiner suggests replacing “the improvement” with “the system”.
In claims 2-5, line 1, the use of the term “The improvement” is indefinite. What parts comprise “the improvement”? The whole vehicle? The shunting assembly? The Examiner suggests replacing “The improvement” with “The system”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean (US 2,853,957).
Referring to Claim 1: Dean discloses a system comprising: 
a conductive contact shoe (14); and 
a spring (Col. 2, lines 21-24), 
whereby the position of said contact shoe is biased by said spring so as to be in continuous contact with said rail wheel (11) riding on said track in order to complete said electrical circuit (Col. 2, lines 17-29) (Fig. 1).
The recitation that the system is “for providing safety signals at grade crossings of electrified railroad track using a shunt assembly installed on a road vehicle having railgear for riding on said railroad track to complete an electrical circuit between a rail wheel of said vehicle and said track”, has not been given patentable weight because it has been held that a preamble is denied the effect of limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Roble, 88 USPQ 478 (CCPA 1951). 
Further, it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).

Referring to Claim 3: Dean teaches an improvement in which the base of said conductive contact shoe (14) is concave in form (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 6,533,222) in view of Dean (US 2,853,957).
Referring to Claim 1: Brooks teaches a system for providing safety signals at grade crossings of electrified railroad track using a shunt assembly (Fig. 5) installed on a road vehicle (30) (note resilient wheels 104 for road travel) having railgear (32) for riding on said railroad track (Fig. 4) to complete an electrical circuit between a rail wheel of said vehicle and said track (Col. 3, lines 50-60), the improvement comprising: 
a conductive contact brush (52); and 
a spring (74), 
whereby the position of said contact brush (52) is biased by said spring so as to be in continuous contact with said rail wheel riding on said track in order to complete said electrical circuit (Col. 4, lines 9-15) (Fig. 5).
	Brooks teaches a contact brush rather than a contact shoe. However, Dean teaches a shunt assembly, wherein “shunting effect is improved by providing spring-

Referring to Claim 2: Brooks in view of Dean, as applied to claim 1, further teaches an improvement in which said shoe (Dean, Ref. 14) contacts the hub (Brooks, Ref. 32e) of said rail wheel (Brooks, Fig. 5).

Referring to Claim 3: Brooks does not teach a contact shoe in which the base is concave in form. However, Dean teaches a vertically oriented shunt assembly, wherein the spring-biased contact shoe (14) is concave in form (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Brooks to use a vertically oriented shunt assembly with a spring-biased concave contact shoe, as taught by Dean, in order to provide improved wheel-cleaning and current conducting.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 6,533,222) in view of Dean (US 2,853,957) and further in view of AZO Materials - 304L Stainless Steel.
Referring to Claim 4: Brooks does not teach a conductive contact shoe that is manufactured using cast 304L stainless steel. However, 304L stainless steel material is known for its corrosive resistant characteristic. Consider for example the 304L stainless .

Claims 1-3 are additionally rejected under 35 U.S.C. 103 as being unpatentable over the Prior art structure shown in Figs. 1b and 1c of the instant application (hereinafter “Prior art”) in view of Dean.
Referring to Claim 1: The Prior art structure is a system having features similar to those recited in the instant claims, including shunt assembly 100 installed on a car riding on a railroad track to complete an electrical circuit between a rail wheel and a track. 
The Prior art shunt assembly 100 includes a metal wire brush instead of a spring biased conductive contact shoe. However, Dean discloses a similar system including a shunt assembly that includes spring-biased conductive contact shoe 14. In view of Dean, it would have been obvious to one of ordinary skill in the art to alternatively use a spring biased current conductive contact shoe, similar to that taught by Dean, in the Prior art structure for achieving expected advantages thereof, such as to enhance the effectiveness of cleaning the wheel hub. The Prior art structure, as modified, is considered to include the combination features recited in instant claim 1.

Referring to Claims 2 and 3: The contact shoe 14 of Dean is arranged to contact the hub of wheel 11 and configured with a concave base (see Fig. 1). The Prior art structure, as modified, is considered to include similar features.

Claim 4 is additionally rejected under 35 U.S.C. 103 as being unpatentable over the Prior art in view of Dean and further in view of AZO Materials - 304L Stainless Steel.
Referring to Claim 4: The Prior art fails to teach a conductive contact shoe manufactured using cast 304L stainless steel. However, 304L stainless steel material is known for its corrosive resistant characteristic. Consider for example the 304L stainless steel material described in AZO. It would have been obvious to one of ordinary skill in the art to form/cast the conductive contact shoe of the Prior art structure, as modified, from a known 304L stainless steel material, such as that in described in AZO, for achieving the expected advantage of corrosive resistance.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Prior art in view of Dean and further in view of Barber (US 5,208,499).
Referring to Claim 5: The Prior art teaches an improvement further comprising: 
a rail sweep mounting bracket connected to the undercarriage of said vehicle; 
a wheel arm connected to said bracket; 
a wheel hub assembly connected to said wheel arm; 
rail gear having a hub connected to said wheel hub assembly (see annotated Fig. 1c below). 
The Prior art does not teach housing plates connected to said mounting bracket, whereby said conductive contact shoe contacts said hub and is connected to said housing plates and said spring is positioned between said contact shoe and said .

    PNG
    media_image1.png
    388
    570
    media_image1.png
    Greyscale

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior art in view of Dean, Barber and Brooks.
Referring to Claim 6: The Prior art teaches a rail vehicle shunt assembly for use in a control system for signals at electrified railroad track grade crossings comprising: 

a wheel arm connected to said bracket; 
a wheel hub assembly connected to said wheel arm; 
rail gear for said vehicle having a hub connected to said wheel hub assembly (see annotated Fig. 1c above). 
The Prior art shunt assembly 100 includes a metal wire brush instead of a spring biased conductive contact shoe. However, Dean discloses a similar system including a shunt assembly that includes spring-biased conductive contact shoe 14. In view of Dean, it would have been obvious to one of ordinary skill in the art to alternatively use a spring biased current conductive contact shoe, similar to that taught by Dean, in the Prior art structure for achieving expected advantages thereof, such as to enhance the effectiveness of cleaning the wheel hub.
The Prior art does not teach housing plates connected to said mounting bracket, whereby said conductive contact shoe contacts said hub and is connected to said housing plates and said spring is positioned between said contact shoe and said housing plates. However, Barber discloses a conductive contact shoe assembly including spring biased conductive contact shoe 15 received in holder/housing 10, which includes four side housing plates 11 and topside housing plate 13, wherein spring 16 is readable as being positioned in between contact shoe 15 and holder/housing 10 that comprises housing plates. It is noted that Dean does not teach particular details of a contact shoe holder. Therefore, it would have been obvious to one of ordinary skill in the art to rely on the teaching of Barber for constructing a holder for the spring biased 
The Prior art does not teach that the shunt assembly is installed on a road vehicle. However, Brooks teaches providing a shunt assembly on a road/rail vehicle (Col. 2, lines 21-25) (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the patented shunt assembly on a road/rail vehicle, as taught by Brooks, in order to provide an improved safety system to the road/rail vehicle.

Referring to Claims 7 and 9: The contact shoe 14 of Dean is arranged to contact the hub of wheel 11 and configured with a concave base (see Fig. 1). The Prior art structure, as modified, is considered to include similar features.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Prior art in view of Dean, Barber, Brooks and further in view of AZO Materials - 304L Stainless Steel.
Referring to Claim 8: The Prior art fails to teach a conductive contact shoe manufactured using cast 304L stainless steel. However, 304L stainless steel material is known for its corrosive resistant characteristic. Consider for example the 304L stainless steel material described in AZO. It would have been obvious to one of ordinary skill in the art to form/cast the conductive contact shoe of the Prior art structure, as modified, from a known 304L stainless steel material, such as that in described in AZO, for achieving the expected advantage of corrosive resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to relevant shunting devices:
US-20190337542-A1; US-11203367-B2; and US-4488494-A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617